Exhibit 10.28

PHARMERICA CORPORATION

PharMerica Corporation 2007 Omnibus Incentive Plan

Director’s Restricted Share Award Agreement

THIS DIRECTOR’S RESTRICTED SHARE AWARD AGREEMENT (the “Agreement”), granted
under the PharMerica Corporation 2007 Omnibus Incentive Plan (the “Plan”) is
effective as of              200   (the “Date of Grant”) and is made between
PharMerica Corporation, a Delaware corporation (the “Company”) and
                     (the “Recipient”).

Preliminary Statements

WHEREAS, the Recipient serves as a director on the Company’s Board of Directors
(the “Board”);

WHEREAS, the Company has determined that it is desirable and in its best
interests to grant to the Recipient shares of the Company’s common stock (the
“Stock”) subject to restrictions, in order to provide the Recipient with a
significant equity interest in the Company so that the Recipient will have a
greater incentive to seek to increase the value of the Company’s Stock and so
that the Recipient’s interests will be more closely aligned with those of the
shareholders of the Company (the “Award”); and

WHEREAS, any capitalized term not herein defined shall have the meaning as set
forth in the Plan.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein:

1. Grant of Restricted Shares. On the terms and conditions of this Agreement and
the Plan, the Company hereby grants to the Recipient                      shares
of Stock (the “Restricted Shares”). The extent to which the Restricted Shares
become vested and non-forfeitable shall be determined in accordance with the
provisions of Section 2 of this Agreement. The date of grant of the Restricted
Shares is             , 20     (the “Grant Date”).

2. Vesting of the Restricted Shares. The Restricted Shares granted pursuant to
this Agreement shall vest and all restrictions shall lapse thereon as follows:

(a) General Vesting Conditions of the Restricted Shares. Provided that the
Recipient continuously serves on the Board through the vesting period, the
Restricted Shares shall become vested and all restrictions thereon shall lapse
in accordance with the following schedule:

 

Vesting Date

  

No. of Shares Vested

  

Total Percentage of Award Vested

1st Anniversary of Grant Date

      33 1/3%

2nd Anniversary of Grant Date

      66 2/3%

3rd Anniversary of Grant Date

      100%



--------------------------------------------------------------------------------

There shall be no proportional vesting prior to a Vesting Date; all vesting
shall occur only on the Vesting Date.

(b) Acceleration of Vesting of the Restricted Shares. The Restricted Shares
shall become fully vested and any restrictions thereon shall automatically lapse
upon the occurrence of any of the following events:

(i) the termination of the Recipient’s service with the Company by reason of the
Recipient’s death or disability (within the meaning of Section 22(e)(3) of the
Code);

(ii) provided that the Recipient is not removed from the Board for “Cause” (as
defined in 2(d) below), (A) the Recipient is not nominated for re-election to
the Board, or (B) the Recipient is nominated for re-election to the Board but is
not so re-elected; and

(iii) a Change in Control.

(iv) Notwithstanding the foregoing, the Committee, in its sole and absolute
discretion, may accelerate the vesting of and cause all restrictions to lapse on
the Restricted Shares at any time.

(c) Forfeiture of the Restricted Shares. To the extent that the vesting of the
Restricted Shares is not accelerated pursuant to Section 2(b) above, then the
unvested Restricted Shares shall automatically be forfeited on the date that the
Recipient ceases to perform services for the Company.

(d) Definition of Cause. For purposes hereunder, Cause means:

(i) the continued failure by the Recipient to substantially perform the services
expected of a director (other than any such failure resulting from the
Recipient’s incapacity due to physical or mental illness or injury) over a
period of not less than [thirty (30)] days after a demand for substantial
performance is delivered to the Recipient by the Chairman of the Board or by the
chair of the Audit Committee, which demand identifies the manner in which it is
believed that the Recipient has not substantially performed the services
expected of the Recipient;

(ii) the willful misconduct of the Recipient that is materially and demonstrably
injurious to the Company; provided that no act or failure to act on the
Recipient’s part will be considered willful if done, or omitted to be done, by
the Recipient in good faith and with reasonable belief that the action or
omission was in the best interest of the Company;

 

2



--------------------------------------------------------------------------------

(iii) the commission by or indictment of the Recipient for a misdemeanor, which
constitutes a crime of moral turpitude and gives rise to material harm to the
Company; or

(iv) the commission by or indictment of the Recipient for a felony (including,
without limitation, any felony constituting a crime of moral turpitude).

3. Dividends. The Recipient shall have a right to receive cash dividends, to the
extent declared by the Board of Directors, which are paid with respect to the
Recipient’s Restricted Shares after the Grant Date until the date on which the
Recipient’s interest in such Restricted Shares has been forfeited.

4. Voting Rights. The Recipient shall have a right to vote the Restricted Stock
related to his Award after the Grant Date until the date on which the
Recipient’s interest in such Restricted Stock has been forfeited.

5. 83(b) Election. The Recipient, having been granted Restricted Stock subject
to a “substantial risk of forfeiture,” may elect under Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in his gross income the
fair market value (determined without regard to the restrictions) of such
Restricted Stock as of the Grant Date. If the Recipient makes the Section 83(b)
election, the Recipient shall (i) make such election in a manner that is
satisfactory to the Company, (ii) provide the Company with a copy of such
election, (iii) agree to promptly notify the Company if any Internal Revenue
Service or state tax agent, on audit or otherwise, questions the validity or
correctness of such election or of the amount of income reportable on account of
such election, and (iv) agree to such federal and state income tax withholding
as the Company may reasonably require in its sole and absolute discretion.

6. Tax Payment Upon Vesting.

(a) At such time as the Recipient becomes vested in the Restricted Shares, the
Recipient (or his/her personal representative) shall deliver to the Company,
within ten (10) days after the occurrence of the vesting event specified above
(or in the event of death, within ten (10) days of the appointment of the
personal representative) (a “Payment Date”), either a check payable to the
Company in the amount of all withholding tax obligations (whether federal,
state, local or foreign income or social insurance tax), imposed on the
Recipient and the Company by reason of the vesting of the Restricted Shares, or
a withholding election form to be provided by the Company upon request by the
Recipient (or personal representative).

(b) In the event the Recipient or his personal representative elects to satisfy
the withholding obligation by executing the withholding election form, the
Recipient’s actual number of vested shares of Restricted Shares shall be reduced
by the smallest number of whole shares of Common Stock of the Company which,
when multiplied by the Fair Market Value of the Common Stock on the Payment
Date, is sufficient to satisfy the amount of the withholding tax obligations
imposed on the Company by reason of the vesting of the Restricted Shares. In the
event that the Recipient fails to tender either the required certified check or
withholding election, the Recipient shall be deemed to have elected and executed
the withholding election form.

 

3



--------------------------------------------------------------------------------

(c) Upon receipt of payment in full of all withholding tax obligations, the
Company shall enter the Recipient (or of such personal representative or
administrator of the Recipient’s estate) as the stockholder of record of such
released Restricted Shares on the books of the Company.

7. Effect of Changes in Capitalization or Change in Control.

(a) Changes in Stock. If the outstanding shares of Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company occurring after the date the Award is granted, then, in the Board’s
discretion, a proportionate and appropriate adjustment may be made by the Board
in the number and kind of shares subject to the Award, so that the proportionate
interest of the Recipient immediately following such event shall, to the extent
practicable, be the same as immediately prior to such event. In the event of any
distribution to the Company’s stockholders of securities of any other entity or
other assets (other than dividends payable in cash or stock of the Company)
without receipt of consideration by the Company, the Board shall, in such manner
as it deems appropriate, adjust the number and kind of shares subject to the
Award to reflect such distribution.

(b) Reorganization in Which the Company Is the Surviving Company. Subject to
7(c) below, if the Company shall be the surviving Company in any reorganization,
merger, or consolidation of the Company with one or more other companies or
other entities, the Award shall pertain to and apply to the securities to which
a holder of the number of shares of Stock subject to the Award would have been
entitled immediately following such reorganization, merger, or consolidation,
with a corresponding proportionate adjustment of the Award, as may be applicable
so that the aggregate value of the Award thereafter shall be the same as the
aggregate value of the Award immediately before such reorganization, merger, or
consolidation.

(c) Change in Control. In the event of a Change in Control, the Board may
(i) make provisions in connection with such transaction for the continuation of
the Award; (ii) reach an agreement with the acquiring or surviving entity that
the acquiring or surviving entity will assume the obligation of the Company
under the Award; (iii) reach an agreement with the acquiring or surviving entity
that the acquiring or surviving entity will convert the Award into an award of
at least equal value, determined as of the date of the transaction, to purchase
stock of the acquiring or surviving entity; or (iv) terminate the Award
effective upon the date of the applicable transaction and either make, within
sixty (60) days after the date of the applicable transaction, a cash payment to
the Recipient equal to product of the number of shares subject to the Award and
the Fair Market Value, as of the date of the applicable transaction, of the
shares of Stock subject to the Award; provided, however, that the Board
determines that any such modification does not have a substantial adverse
economic impact on the Recipient as determined at the time of such modification.

8. General Restrictions. The Company shall not be required to sell or issue any
shares of Stock under the Award if the sale or issuance of such shares would
constitute a

 

4



--------------------------------------------------------------------------------

violation by the Recipient or by the Company of any provision of any law or
regulation of any governmental authority, including without limitation any
federal or state securities laws or regulations. If at any time the Company
shall determine, in its discretion, that the listing, registration, or
qualification of any shares subject to the Award upon any securities exchange or
under any state or federal law, or the consent or approval of any government
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares, the Award may not be exercised in
whole or in part unless such listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of the Award. Specifically in connection with the
Securities Act of 1933 (as now in effect or as hereafter amended), unless a
registration statement under such Act is in effect with respect to the shares of
Stock covered by the Award, the Company shall not be required to sell or issue
such shares unless the Company has received evidence satisfactory to it that the
holder of the Award may acquire such shares pursuant to an exemption from
registration under such Act. Any determination in this connection by the Company
shall be final, binding, and conclusive. The Company may, but shall in no event
be obligated to, register any securities covered hereby pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended). The Company
shall not be obligated to take any affirmative action in order to cause the
issuance of shares pursuant to the Award to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that the Award shall not be exercisable unless and until the shares
of Stock covered by the Award are registered or are subject to an available
exemption from registration, the exercise of the Award (under circumstances in
which the laws of such jurisdiction apply) shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.

9. Restrictions On Transfer. Other than by will or under the laws of descent and
distribution, the Recipient shall not have the right to make or permit to occur
any transfer, pledge or hypothecation of all or any portion of any unvested
portion of the Award, whether outright or as security, with or without
consideration, voluntary or involuntary. Any such transfer, pledge or
hypothecation not made in accordance with this Agreement shall be deemed null
and void.

10. Interpretation of this Agreement. All decisions and interpretations made by
the Committee or the Board with regard to any question arising under this
Agreement shall be final, binding and conclusive on the Company and the
Recipient and any other person entitled to receive the benefits of the Award as
provided for herein.

11. Governing Law. The validity, interpretation and enforcement of this
Agreement are governed in all respects by the laws of the State of Delaware,
without giving effect to its conflict of laws principles, and by the laws of the
United States of America.

12. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Award provided for herein, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

13. Notice. Any notice hereunder by the Recipient to the Company shall be in
writing and shall be deemed duly given if mailed or delivered to the Company at
its principal

 

5



--------------------------------------------------------------------------------

office, addressed to the attention of the Board, or if so mailed or delivered to
such other address as the Company may hereafter designate by notice to the
Recipient. Any notice hereunder by the Company to the Recipient shall be in
writing and shall be deemed duly given if mailed or delivered to the Recipient
at the address specified below by the Recipient for such purpose, or if so
mailed or delivered to such other address as the Recipient may hereafter
designate by written notice given to the Company.

14. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

15. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Recipient; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Recipient
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, or caused this Agreement to be duly executed and delivered on his or
its behalf, as of the day and year first above written.

 

PHARMERICA CORPORATION   BY:  

 

  DATE:  

 

  RECIPIENT  

 

  DATE:  

 

  RECIPIENT’S ADDRESS:  

 

 

 

 

 

 